1       IN THE COURT OF APPEALS OF THE STATE OF NEW MEXICO

 2 Opinion Number: ________________

 3 Filing Date: June 28, 2017

 4 NO. 35,017

 5 STATE OF NEW MEXICO,

 6         Plaintiff-Appellee,

 7 v.

 8 LAWRENCE GARCIA,

 9         Defendant-Appellant.

10 APPEAL FROM THE DISTRICT COURT OF BERNALILLO COUNTY
11 Alisa A. Hadfield, District Judge

12   Hector H. Balderas, Attorney General
13   Santa Fe, NM
14   John Kloss, Assistant Attorney General
15   Albuquerque, NM

16 for Appellee

17   Bennett J. Baur, Chief Public Defender
18   Santa Fe, NM
19   Steven J. Forsberg, Assistant Appellate Defender
20   Albuquerque, NM

21 for Appellant
 1                                      OPINION

 2 VIGIL, Judge.

 3   {1}   Pursuant to a conditional plea agreement, Defendant appeals his conviction of

 4 driving while intoxicated (DWI). See NMSA 1978, § 66-8-102(D) (2010, amended

 5 2016). Defendant argues that the district court erred in affirming the metropolitan

 6 court’s denial of his motion to suppress evidence, raising two issues on appeal: (1)

 7 whether the arresting officer had reasonable suspicion to initiate an investigatory

 8 stop, and (2) whether the legality of Defendant’s seizure should be judged by the

 9 higher probable cause standard. We affirm.

10 BACKGROUND

11   {2}   Charged with aggravated DWI in the Bernalillo County Metropolitan Court

12 under Section 66-8-102(D), Defendant filed a motion to suppress all evidence

13 obtained as a result of his detention by Deputy Trevor Weeks of the Bernalillo

14 County Sheriff’s Department (BCSO). Judge Sandra Engel held an evidentiary

15 hearing on the motion, in which Deputy Weeks, the only witness, gave the following

16 account.

17   {3}   At 6:55 p.m., the BCSO dispatch received the initial 911 call regarding “a

18 disorderly subject.” The caller was a woman who had dated Defendant for two weeks,

19 and reported that Defendant was “banging on her door” and sliding notes under it. She
 1 told the 911 operator that Defendant was wearing shorts and no shirt, and drove a

 2 black Ford F-150 truck, a Harley Davidson edition. Two minutes after the 911 call,

 3 Deputy Weeks was dispatched to the apartment complex where the caller lived. The

 4 information provided to Deputy Weeks did not allege any violence by Defendant

 5 against the caller. Nevertheless, given his experience on similar calls in the past,

 6 Deputy Weeks considered that there was the potential for violence in this call.

 7   {4}   Deputy Weeks was later informed by dispatch that the caller made a subsequent

 8 call at 7:08 p.m. to report that Defendant was leaving the apartment complex in his

 9 vehicle. At 7:10 p.m., Deputy Weeks arrived at the apartment complex and observed

10 a black Ford F-150 truck, Harley Davidson edition, being driven towards the only

11 point of entry or exit out of the gated community by a shirtless man. Based on

12 information provided by dispatch, Deputy Weeks reasonably believed Defendant to

13 be the person reported by the caller and stopped Defendant to investigate. The stop

14 resulted in Defendant being arrested and charged with aggravated DWI.

15   {5}   Judge Engel denied the motion to suppress on the basis that Deputy Weeks had

16 a reasonable suspicion to stop Defendant and investigate based on the information he

17 received from dispatch. The judge noted, “In this case . . . the caller was asking for

18 help. I think that that raises this to a different level by calling 911 . . . it was her

19 saying there is a man continuing to knock on my door that I used to be in a


                                              2
 1 relationship with and common sense would tell me that this was something that

 2 needed to be investigated.”

 3   {6}   Following the denial of the motion to suppress, Defendant entered into a

 4 conditional plea of guilty for a first offense of non-aggravated DWI under Section 66-

 5 8-102, while reserving the right to appeal the denial of his motion to suppress.

 6 Defendant then appealed to the district court. See NMSA 1978, § 34-8A-6(C) (1993)

 7 (“Any party aggrieved by a judgment rendered by the metropolitan court in a criminal

 8 action involving driving while under the influence of intoxicating liquors or drugs

 9 . . . may appeal to the district court of the county in which the metropolitan court is

10 located[.]”). The district court affirmed Judge Engel’s metropolitan court order

11 denying Defendant’s motion to suppress. The district court determined that based on

12 “the totality of the circumstances, Deputy Weeks had a reasonable and particularized

13 suspicion [that Defendant] had harassed the 911-caller and broken the law.”

14 Defendant now appeals to this Court, this time from the order issued by the district

15 court. See NMSA 1978, § 39-3-3(A) (1972) (granting a defendant the right to appeal

16 from a final order entered by the district court in a criminal proceeding); NMSA

17 1978, § 34-5-8(A)(3) (1983) (providing that the court of appeals has jurisdiction to

18 review on appeal all criminal actions except those in which a sentence of death or life

19 imprisonment is imposed).


                                              3
 1 Standard of Review

 2   {7}   “A motion to suppress evidence involves a mixed question of fact and law.”

 3 State v. Vandenberg, 2003-NMSC-030, ¶ 17, 134 N.M. 566, 81 P.3d 19. “Thus, our

 4 review of this case involves two parts: the first is a factual question, which we review

 5 for substantial evidence; the second is a legal question, which we review de novo.”

 6 Id. “We view the facts in the manner most favorable to the prevailing party and defer

 7 to the district court’s findings of fact if substantial evidence exists to support those

 8 findings.” State v. Urioste, 2002-NMSC-023, ¶ 6, 132 N.M. 592, 52 P.3d 964.

 9 Questions of reasonable suspicion are reviewed de novo. State v. Simpson, 2016-

10 NMCA-070, ¶ 11, 388 P.3d 277.

11 DISCUSSION

12   {8}   Defendant argues that Deputy Weeks lacked the reasonable suspicion necessary

13 to stop Defendant for an investigatory detention. “Both the United States Constitution

14 and the New Mexico Constitution protect a citizen against unreasonable searches and

15 seizures.” State v. Funderburg, 2008-NMSC-026, ¶ 12, 144 N.M. 37, 183 P.3d 922.

16 An automobile stop is a “seizure” under the Fourth Amendment, and is therefore

17 subject to its requirements. See State v. Hubble, 2009-NMSC-014, ¶ 7, 146 N.M. 70,

18 206 P.3d 579 (stating that an automobile stop “must be conducted in a reasonable

19 manner to satisfy the Fourth Amendment” (internal quotation marks and citation


                                              4
 1 omitted)). Our Supreme Court has defined and applied “the reasonable suspicion

 2 standard” in the same manner when conducting both Fourth Amendment and New

 3 Mexico Constitution Article II, Section 10 analyses. State v. Yazzie, 2016-NMSC-

 4 026, ¶ 38, 376 P.3d 858. Because Defendant has made no argument that the New

 5 Mexico Constitution affords greater protection than the Fourth Amendment of the

 6 United States Constitution, we assume both Constitutions afford the same level of

 7 protection. See id. ¶ 39 (applying the same reasonable suspicion analysis to an

 8 investigatory stop under Article II, Section 10 of the New Mexico Constitution as it

 9 did under the Fourth Amendment).

10   {9}   “Investigatory detention is permissible when there is a reasonable and

11 articulable suspicion that the law is being or has been broken.” State v. Jason L.,

12 2000-NMSC-018, ¶ 20, 129 N.M. 119, 2 P.3d 856 (internal quotation marks and

13 citation omitted). “Whether an investigatory detention is justified by reasonable

14 suspicion depends on the totality of the circumstances, including the content of [the]

15 information possessed by the police and its degree of reliability.” Simpson, 2016-

16 NMCA-070, ¶ 11 (internal quotation marks and citation omitted). “We objectively

17 examine whether the facts available to the officer warrant the officer, as a person of

18 reasonable caution, to believe the action taken was appropriate.” Hubble, 2009-

19 NMSC-014, ¶ 8.


                                             5
 1   {10}   We understand Defendant’s position to be that the actions carried out by

 2 Defendant were not criminal in nature and that there was no evidence of the caller’s

 3 distress regarding Defendant’s presence outside of her door. This is an argument that

 4 negates the seriousness of Defendant’s actions. Although there was no report of

 5 violence in the information sent by dispatch, Deputy Weeks considered the potential

 6 for violence to escalate in situations where harassment is involved. “We recognize

 7 that domestic disputes can become violent, and we do not intend to minimize the

 8 importance of responding to domestic disputes before they escalate to the level of

 9 criminal activity.” State v. Burciaga, 1993-NMCA-151, ¶ 10, 116 N.M. 733, 866 P.2d

10 1200.1 The caller was subject to menacing behavior by a man with whom she had a

11 previous relationship. Defendant was banging on her door, and slipped notes

12 underneath it, causing her so much distress she felt it was necessary to call 911 for

13 immediate assistance with Defendant. She provided law enforcement with specific,

14 identifying information in order to locate Defendant and even made a second call

15 when Defendant drove away so that responding officers were updated as to

16 Defendant’s whereabouts. Whether Deputy Weeks had a reasonable suspicion to


            1
17           Although we do not make the determination of whether Defendant’s and the
18   caller’s relationship qualified as a “continuing personal relationship” pursuant to the
19   Family Violence Protection Act (the Act), NMSA 1978, § 40-13-2(A) (2010), we note
20   that criminal trespass and harassment qualify as domestic abuse pursuant to the Act.
21   See § 40-13-2(D)(2)(e), (i).

                                               6
 1 detain Defendant does not depend on whether Defendant actually committed a crime.

 2 See Hubble, 2009-NMSC-014, ¶ 9 (noting that reasonable suspicion to make a traffic

 3 stop did not hinge on whether a defendant violated the underlying statute). Deputy

 4 Weeks was provided information to form a reasonable inference that Defendant was

 5 breaking, or had broken, the law by committing criminal trespass or disorderly

 6 conduct. See Jason L., 2000-NMSC-018, ¶ 20; see also NMSA 1978, § 30-14-1(B)

 7 (1995) (stating criminal trespass “consists of knowingly entering or remaining upon

 8 the unposted lands of another knowing that such consent to enter or remain is denied

 9 or withdrawn by the owner or occupant thereof”); NMSA 1978, § 30-20-1(B) (1967)

10 (stating disorderly conduct consists of “maliciously disturbing, threatening or, in an

11 insolent manner, intentionally touching any house occupied by any person”).

12 Defendant knowingly remained at the caller’s address without her consent, and

13 Deputy Weeks reasonably believed that Defendant had maliciously disturbed the

14 caller, in her home, by banging on her door and sliding notes underneath it. This was

15 not a situation where a visitor was simply unwelcome. In stopping Defendant to

16 investigate the call, Deputy Weeks, “as a person of reasonable caution,” was taking

17 appropriate action to assist the caller after she called 911 for help. Hubble, 2009-

18 NMSC-014, ¶ 8.

19   {11}   Defendant argues that State v. Garcia, 2009-NMSC-046, 147 N.M. 134, 217


                                             7
 1 P.3d 1032, governs our analysis. Defendant’s reliance on Garcia is misplaced. In

 2 Garcia, a police officer was called to a “possible domestic in progress” at a certain

 3 address. Id. ¶ 2. The dispatcher told the officer that the caller wished to have the

 4 defendant removed from the residence. Id. When the officer came to the intersection

 5 nearest to the address, he saw the defendant walking across the street. Id. Immediately

 6 upon seeing the defendant, the officer stopped his patrol car in the intersection,

 7 shined his spotlight on the defendant, and told him to stop. Id. ¶ 3. There was no

 8 evidence that the officer had received a description of him from dispatch, or knew by

 9 any other means that the defendant was the man referred to by the caller. Id. ¶ 2. Our

10 Supreme Court first held that the defendant was seized under the New Mexico

11 Constitution when the officer stopped his marked patrol car, shined the spotlight on

12 the defendant, and told or ordered him to stop. Id. ¶ 44. Secondly, our Supreme Court

13 held that the defendant’s seizure was impermissible because the officer had no

14 information that a crime had been or was being committed and even if he did, the fact

15 that the defendant was merely walking in the vicinity, without any indication by

16 description or otherwise, that the defendant was the responsible party, was not

17 sufficient to support a reasonable suspicion to seize the defendant. Id. ¶¶ 45-46.

18   {12}   Unlike the investigating officer in Garcia, Deputy Weeks had specific

19 information providing “a reasonable and particularized suspicion” that Defendant had


                                              8
 1 committed a crime—criminal trespass, disorderly conduct, or both. Furthermore,

 2 Defendant was not “merely in the vicinity” of where the call originated. Defendant

 3 was located in the apartment complex where the caller resided, which had only one

 4 point of entry to and exit from the premises. Deputy Weeks had specific, identifying

 5 information regarding Defendant’s physical appearance and vehicle. Based upon the

 6 specific information provided by dispatch, when Deputy Weeks arrived at the caller’s

 7 address minutes after the call, he was able to locate and identify the individual and

 8 the Ford F-150 truck described by dispatch on the premises of the apartment complex

 9 where the call originated. The call first came in to dispatch at 6:55 p.m., and Deputy

10 Weeks identified Defendant inside his Ford truck as Defendant exited the premises

11 at 7:10 p.m. Given the short amount of time that had passed from the initial 911 call

12 until Deputy Weeks observed Defendant, and the information provided by dispatch,

13 it was reasonable for Deputy Weeks to infer that Defendant was the same man whom

14 the caller identified had been banging on her door.

15   {13}   We conclude Deputy Weeks’ investigatory detention of Defendant was

16 supported by a constitutionally sufficient reasonable suspicion, and Judge Engel

17 properly denied Defendant’s motion to suppress.

18 Probable Cause

19   {14}   Defendant’s second issue on appeal is whether the higher standard of probable


                                              9
 1 cause applies rather than reasonable suspicion. Defendant’s motion to suppress was

 2 based on the investigatory stop made by Deputy Weeks and not his arrest. “An arrest

 3 must be supported by probable cause and an investigatory stop must be supported by

 4 reasonable suspicion.” Jason L., 2000-NMSC-018, ¶ 14. We therefore decline to

 5 address Defendant’s second argument.

 6 CONCLUSION

 7   {15}   The order of the district court is affirmed. We remand this matter to the district

 8 court for such further proceedings as may be necessary to effectuate Defendant’s

 9 guilty plea to non-aggravated DWI, first offense.

10   {16}   IT IS SO ORDERED.


11                                     ________________________________________
12                                     MICHAEL E. VIGIL, Judge


13 WE CONCUR:


14 _________________________________
15 LINDA M. VANZI, Chief Judge


16 _________________________________
17 TIMOTHY L. GARCIA, Judge




                                                10